ICJ_142_InterimAccord1995_MKD_GRC_2010-03-12_ORD_01_NA_00_EN.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


APPLICATION OF THE INTERIM ACCORD
       OF 13 SEPTEMBER 1995
 (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                 v. GREECE)


            ORDER OF 12 MARCH 2010




                 2010
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


APPLICATION DE L’ACCORD INTEu RIMAIRE
        DU 13 SEPTEMBRE 1995
   (EX-RE
        u PUBLIQUE YOUGOSLAVE DE MACE
                                    u DOINE
                    c. GRE
                         v CE)


          ORDONNANCE DU 12 MARS 2010

                          Official citation :
      Application of the Interim Accord of 13 September 1995
      (the former Yugoslav Republic of Macedonia v. Greece),
        Order of 12 March 2010, I.C.J. Reports 2010, p. 11




                      Mode officiel de citation :
      Application de l’accord intérimaire du 13 septembre 1995
        (ex-République yougoslave de Macédoine c. Grèce),
      ordonnance du 12 mars 2010, C.I.J. Recueil 2010, p. 11




                                           No de vente :
ISSN 0074-4441
ISBN 978-92-1-071088-6
                                           Sales number    976

                                   12 MARCH 2010

                                      ORDER




     APPLICATION OF THE INTERIM ACCORD
            OF 13 SEPTEMBER 1995
(THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                v. GREECE)




    APPLICATION DE L’ACCORD INTEu RIMAIRE
            DU 13 SEPTEMBRE 1995
  (EX-RE
       u PUBLIQUE YOUGOSLAVE DE MACE
                                   u DOINE
                   c. GRE
                        v CE)




                                    12 MARS 2010

                                   ORDONNANCE

               11




                              INTERNATIONAL COURT OF JUSTICE

   2010                                        YEAR 2010
 12 March
General List
  No. 142                                     12 March 2010


                    APPLICATION OF THE INTERIM ACCORD
                           OF 13 SEPTEMBER 1995
                    (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                                    v. GREECE)




                                                 ORDER


               Present : President OWADA ; Vice-President TOMKA ; Judges KOROMA,
                         AL-KHASAWNEH, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
                         BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREEN-
                         WOOD ; Registrar COUVREUR.



                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                  Having regard to the Application filed in the Registry of the Court on
               17 November 2008, whereby the former Yugoslav Republic of Macedo-
               nia instituted proceedings against the Hellenic Republic
                     “to protect its rights under the Interim Accord [of 13 Septem-
                     ber 1995] and to ensure that it is allowed to exercise its rights as an
                     independent State acting in accordance with international law,
                     including the right to pursue membership of relevant international
                     organizations [under Article 11, paragraph 1, of that Accord]”,

                   Having regard to the Order of 20 January 2009, by which the Court

               4

12         APPLICATION OF INTERIM ACCORD (ORDER 12 III 10)


fixed 20 July 2009 and 20 January 2010 as respective time-limits for the
filing of the Memorial of the former Yugoslav Republic of Macedonia
and the Counter-Memorial of the Hellenic Republic,
    Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits ;
    Whereas, at a meeting held by the President of the Court with the rep-
resentatives of the Parties on 9 March 2010, H.E. Mr. Nikola Dimitrov,
Co-Agent of the former Yugoslav Republic of Macedonia, indicated that
his Government wished to be able to respond to the Counter-Memorial
of the Hellenic Republic, including the objections to jurisdiction and
admissibility contained therein, by means of a Reply, and to have avail-
able for that purpose a time-limit of approximately four and a half
months as from the filing of the Counter-Memorial ; and whereas
Ms Maria Telalian, Agent of the Hellenic Republic, stated that her Gov-
ernment had no objection to the granting of this request, in so far as the
Hellenic Republic could in turn submit a Rejoinder and had an identical
time-limit available for that purpose ;
    Taking account of the agreement of the Parties,
  Authorizes the submission of a Reply by the former Yugoslav Republic
of Macedonia and a Rejoinder by the Hellenic Republic ;
  Fixes the following time-limits for the filing of those pleadings :

  9 June 2010 for the Reply of the former Yugoslav Republic of Mace-
donia ;
  27 October 2010 for the Rejoinder of the Hellenic Republic ; and
  Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of March, two thousand
and ten, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the former Yugo-
slav Republic of Macedonia and the Government of the Hellenic Repub-
lic, respectively.

                                           (Signed) Hisashi OWADA,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071088-6

